COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jameson Thottam v. Elizabeth Joseph

Appellate case number:      01-13-00377-CV

Trial court case number:    2007-75702

Trial court:                311th District Court of Harris County

       Appellant, Jameson Thottam, appeals from an amended final divorce decree,
signed on April 29, 2013. Appellee, Elizabeth Joseph, has filed a (1) “Motion to Compel
Supplementation of the Appellate Record at Appellant’s Expense,” (2) “Motion to
Compel Corrected Appellant’s Brief,” and (3) “First Motion for Extension of Time to
File Brief and/or to Suspend Appellee’s Briefing Deadlines.” We deny the motion for
supplementation of the appellate record and to compel a corrected appellant’s brief, and
dismiss Joseph’s motion for an extension of time to file her brief. However, we order
Thottam to supplement the clerk’s record and file a corrected brief that includes
appropriate references or citations to the appellate record.
       By her motion to compel supplementation of the appellate record, Joseph requests
that we order Thottam, at his expense, “to secure the remainder of the arbitration record,
namely the admitted exhibits, and properly file those with this Court as a supplement to
the existing appellate record[.]” However, according to Joseph’s motion, these exhibits
have not been included in a record of a hearing held in the trial court or with a pleading
filed with the trial court clerk. See TEX. R. APP. P. 34.1 (providing that appellate record
consists of clerk’s record and, if necessary to appeal, reporter’s record), 34.5(a)
(providing for contents of clerk’s record), 34.6(a) (providing for contents of reporter’s
record). Joseph further requests that we direct the trial court clerk’s office to supplement
the clerk’s record, at Joseph’s expense, with additional documents specified in her
motion. We DENY Joseph’s motion to compel supplementation of the appellate record at
appellant’s expense.
      We further DENY Joseph’s motion to compel a corrected appellant’s brief and
DISMISS AS MOOT Joseph’s motion for an extension of time to file brief and/or
suspend appellee’s briefing deadlines.
       Nevertheless, it is apparent from the documents Thottam has included in the
appendix to his Brief of Appellant that the clerk’s record is incomplete. See TEX. R. APP.
P. 34.5(a)(1)-(12). Thottam is ORDERED, no later than 14 days from the date of this
order, to file with this Court proof that he has paid, or made arrangements to pay, for the
preparation of a supplemental clerk’s record that includes any items listed in Texas Rule
of Appellate Procedure 34.5(a)(1)–(12) and not included in the record filed with this
Court, or the appeal may be dismissed. See TEX. R. APP. P. 34.5(a), 35.3(a)(2), 37.3(b).1
        It is further ORDERED that Thottam file a corrected brief, containing all
appropriate references or citations to the appellate record. See TEX. R. APP. P. 38.1(d),
(g), (i). Thottam’s corrected brief is due to be filed with this Court no later than 14
days after a supplemental clerk’s record is filed with the Clerk of this Court.
Joseph’s brief will be due no later than 30 days after the date Thottam’s corrected brief is
filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
 Acting individually                    Acting for the Court

Date: July 29, 2014




1
       At a minimum, the clerk’s record filed with this Court does not include the Amended
       Final Decree of Divorce, signed on April 29, 2013; Arbitration Award and exhibits, filed
       on November 28, 2012; the Fourth Amended Petition for Divorce and Suit Affecting
       Parent Child Relationship, filed March 1, 2010; the Fourth Amended Counter-Petition for
       Divorce, filed on December 20, 2011; the Motion for Attorney’s Fees and Costs, filed
       April 23, 2013; and the Order on Motion for Attorney’s Fees and Costs, signed April 29,
       2013. See TEX. R. APP. P. 34.5(a)(1), (5) (providing that clerk’s record must include
       copies of “all pleadings on which the trial was held” and “court’s judgment or other order
       that is being appealed”).